Jfourtlj Court of Steals*
                                    £><u\ Sutomo, Cocas

                                         January 7, 2015


                                      No. 04-14-00487-CV


                                         Mary Alice Saiz.
                                            Appellant

                                                v.



                          Susser Holdings Corporation and Stripes LLC,
                                            Appellees


                            Trial Court Case No. 2012-02-28,5 30-CV


                                        ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TliX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 10. 2015. to the following panel:
Chief Justice Marion, Justice Barnard, and Justice Alvarez.     All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. P. 48.


       Hither parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API1. P. 39.8. Such a motion should be filed within ten {10)
days from the date of this order.


       It is so ORDERED on January 7. 201 5.




                                                             Sandce Bryan Marion. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the eal o/ the said
court on this January 7. 2015.